Case 9:19-cv-81644-RKA Document 13 Entered on FLSD Docket 02/14/2020 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION

                                   CASE NO: 9:19-cv-81644-RKA

  THE FLORIDA ATLANTIC UNIVERSITY BOARD
  OF TRUSTEES,

          Plaintiff,

  vs.

  NEIL PARSONT, individually, and OWL TUTORING,
  INC., a Florida corporation,

        Defendants.
  ____________________________________/

                 PLAINTIFF THE FLORIDA ATLANTIC UNIVERSITY BOARD
                  OF TRUSTEES’ CERTIFICATE OF INTERESTED PARTIES
                      AND CORPORATE DISCLOSURE STATEMENT

          Plaintiff, THE FLORIDA ATLANTIC UNIVERSITY BOARD OF TRUSTEES, by and

  through its undersigned counsel, pursuant to Rule 7.1 of the Federal Rules of Civil Procedure

  and this Court’s Order dated January 28, 2020 [D.E. #12], hereby files its Certificate of

  Interested Parties and Corporate Disclosure Statement, and states as follows:

          Florida Atlantic University is a public university and member of the state university

  system of Florida. The Florida Atlantic University Board of Trustees discloses the following

  persons, associated persons, firms, partnerships, and/or corporations that may have a financial

  interest in the outcome of this case:

          1.      The Florida Atlantic University Board of Trustees – Plaintiff

          2.      Florida Atlantic University

          3.      Fox Rothschild LLP – Counsel for Plaintiff

          4.      Amy S. Rubin – Counsel for Plaintiff



  107610595.v1
Case 9:19-cv-81644-RKA Document 13 Entered on FLSD Docket 02/14/2020 Page 2 of 3




          5.     Megan A. McNamara – Counsel for Plaintiff

          6.     Neil Parsont – Defendant

          7.     Owl Tutoring, Inc. – Defendant

          8.     Smith, Gambrell & Russell LLP – Counsel for Defendants

          9.     Richard D. Rivera – Counsel Defendants

          10.    James L. Bikoff – Counsel for Defendants

          11.    Holly B. Lance – Counsel for Defendants

  Dated: February 14, 2020
                                                FOX ROTHSCHILD LLP
                                                777 South Flagler Drive
                                                Suite 1700 West Tower
                                                West Palm Beach, FL 33401
                                                Telephone: (561) 835-9600
                                                Facsimile: (561) 835-9602

                                                By:     s/ Megan A. McNamara
                                                        Amy S. Rubin
                                                        Florida Bar No: 476048
                                                        arubin@foxrothschild.com
                                                        Megan A. McNamara
                                                        Florida Bar No: 112636
                                                        mmcnamara@foxrothschild.com

                                                Attorneys for Plaintiff, the Florida Atlantic
                                                University Board of Trustees

                                   CERTIFICATE OF SERVICE

          I hereby certify that on February 14, 2020, I electronically filed the foregoing with the

  Clerk of the Court using CM/ECF, which will send a notice of electronic filing to all counsel of

  record identified on the attached Service List.

                                                By:     s/ Megan A. McNamara
                                                        Megan A. McNamara




  107610595.v1
Case 9:19-cv-81644-RKA Document 13 Entered on FLSD Docket 02/14/2020 Page 3 of 3




                                         SERVICE LIST
      The Florida Atlantic University Board of Trustees v. Neil Parsont and Owl Tutoring, Inc.
                                  Case No.: 9:19-cv-81644-RKA

   Via CM/ECF                                    Via CM/ECF
   Amy S. Rubin, Esq.                            Richard D. Rivera, Esq.
   Megan A. McNamara, Esq.                       Smith, Gambrell & Russell LLP
   Fox Rothschild LLP                            50 N. Laura Street, Suite 2600
   777 S. Flagler Drive                          Jacksonville, FL 32202
   Suite 1700 – West Tower                       rrivera@sgrlaw.com
   West Palm Beach, FL 33401                     Telephone: (904) 598-6107
   arubin@foxrothschild.com                      Facsimile: (904) 598-6207
   mmcnamara@foxrothschild.com
   Telephone: (561) 835-9600                     James L. Bikoff, Esq.
   Facsimile: (561) 835-9602                     Holly B. Lance, Esq.
                                                 Smith, Gambrell & Russell LLP
   Counsel for Plaintiff, The Florida Atlantic   1055 Thomas Jefferson St. NW, Suite 400
   University Board of Trustees                  Washington, DC 20007
                                                 jbikoff@sgrlaw.com
                                                 hlance@sgrlaw.com
                                                 Telephone: (202) 263-4300
                                                 Facsimile: (202) 263-4329

                                                 Counsel for Defendants, Neil Parsont and
                                                 Owl Tutoring, Inc.




  107610595.v1
